Citation Nr: 1745685	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that rating decision, the RO denied a TDIU.

In March 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Unfortunately, a transcript of the hearing could not be made due to a malfunction in the recording equipment. In May 2015, the Veteran was sent a letter notifying him of this malfunction and asking him if he wanted another hearing. In a response later the same month, he declined to have another hearing, and indicated that he instead wanted his appeal considered based on the existing evidence of record.

In a July 2015 decision, the Board denied the Veteran's claim for a TDIU. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In March 2016, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA, vacating the July 2015 decision and remanding it to the Board for further action.

In June 2016, the Board remanded the case to the RO for additional action. The RO took additional action and returned the case to the Board.


FINDING OF FACT

The effects of the Veteran's diabetes and peripheral neuropathy of the extremities on his physical capacities, and of his anxiety disorder on his interaction with others, produce sufficient impairment to make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The ratings and combined effects of the Veteran's service-connected disabilities meet the criteria for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). The Board is granting herein the benefit sought on appeal. Therefore it is not necessary to discuss how VA addressed its duties to notify and assist the Veteran with respect to the appealed issue.

The Veteran contends that the combined effects of his service-connected disabilities impair him sufficiently to make him unemployable, even without consideration of the effects of his disabilities that are not service-connected.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU depends on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a). For the purpose of finding one disability ratable at least 40 percent, multiple disabilities will be considered as one disability under certain circumstances, including disabilities of one or both upper extremities or of one or both lower extremities, and disabilities resulting from common etiology. 38 C.F.R. § 4.16(a). VA established service connection for peripheral neuropathy in each of the Veteran's four extremities as associated with his diabetes. 

Entitlement to TDIU requires service-connected impairment so severe that it would make the average person unable to follow a substantially gainful occupation. Consideration may be given to the person's level of education, special training, and previous work experience, but not to his or her age or to the impairment caused by disabilities that are not service-connected. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). Service-connected disabilities must preclude the person from engaging in substantially gainful employment, that is, work which is more than marginal, and that permits the person to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). The ultimate question is whether the person, in light of his or her service-connected disabilities, is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the 

determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities include anxiety disorder, rated as 30 percent disabling, diabetes mellitus, rated at 20 percent, peripheral neuropathy of the left upper extremity, rated at 20 percent, peripheral neuropathy of the right upper extremity, rated at 20 percent, peripheral neuropathy of the left lower extremity, rated at 10 percent, peripheral neuropathy of the right lower extremity, rated at 10 percent, and erectile dysfunction (ED), rated at 0 percent. The combined disability rating is 70 percent. His diabetes and the peripheral neuropathy in his extremities have a common etiology: diabetes. The combined rating for those disabilities is at least 40 percent. The rating for his disabilities thus meet the criteria for a TDIU. A TDIU is warranted if the combined effects of his disabilities produce impairment sufficient to make him unable to secure or follow a substantially gainful occupation.

Records in the Veteran's claims file reflect that he has an associate's degree and a certificate in accounting. After his separation from service, he worked in clerical and purchasing positions for more than 30 years.

Medical records reflect that the Veteran had right knee replacement in 2001 and left knee replacement in 2006. He had treatment for myasthenia gravis in 2003 through 2006. From as early as 2006 he was noted to have hyperglycemia and sensory polyneuropathy in the lower extremities. Later, physicians found type II diabetes mellitus and neuropathy in the lower and upper extremities.

In March 2005, the United States Social Security Administration (SSA) found that the Veteran had been disabled since July 2004. SSA found that he was disabled due to myasthenia gravis and bilateral knee disability, including arthritis and residuals of knee replacement. The disabilities that SSA considered in their determination are not service-connected.

In February 2008, private psychologist J. F. P, Ph.D., evaluated the Veteran. Dr. P. summarized the Veteran's accounts of his experiences during service, including in Vietnam. Dr. P. noted that the Veteran was very suspicious of others. He stated that testing showed elevations in anxiety, depression, and effects of trauma. Dr. P. diagnosed posttraumatic stress disorder (PTSD).

On VA mental disorders examination in July 2008, the Veteran reported being frightened by events during his combat service in Vietnam, and angered by the wounding and deaths of men in his unit. He stated that presently he had a long history of anger management problems and interpersonal problems. He related that he distrusted and distanced himself from other people. He reported that in his post-service employment he had frequent outbursts and altercations. He indicated that on one occasion his irritability and confrontational behavior may have contributed to his being laid off. He stated that in another job he quit in anger after his boss began to tell him what to do. He reported being impatient. He indicated that he felt anxious when people interacted with him. He related that in 1998 to 2000 he had private psychological therapy because he could not keep relationships and he found it difficult to trust people.

The examiner noted the Veteran's accounts of anxiety, irritability, and anger. He found that there was no indication of impaired concentration, hypervigilance, or exaggerated startle response. He found that the Veteran's symptoms did not fully meet the criteria for a diagnosis of PTSD. He assigned a diagnosis of anxiety disorder, which he found was related to the Veteran's experiences in combat in service.

Records of VA treatment of the Veteran in 2010 through 2016 reflect ongoing reports and diagnoses of diabetes, foot pain, ED, anxiety, insomnia, and myasthenia gravis.

In January 2010, private family physician S. J. T., M.D, wrote that he had been treating the Veteran since 2007. Dr. T. stated that the Veteran had type II diabetes. Dr. T. indicated that his diabetes may have delayed healing of a wound in his left foot wound, and might cause the cold intolerance he experienced in his hands and feet. In April 2010, Dr. T. wrote that he was also treating the Veteran for insomnia. He related that the Veteran's diabetes was treated with oral medication.

In April 2010, the Veteran's wife wrote that the Veteran was easily angered and had a short temper. She stated that at times he seemed distracted. She stated that he only slept a couple of hours each night, and that he was constantly vigilant.

In April 2010, a Vet Center therapist wrote that he counseled the Veteran. The therapist stated that the Veteran had reported hypervigilance, sleep disturbance, irritability, anger, angry outbursts, isolation, exaggerated startle reflex, distrust of others, difficulty concentrating, and dissociative episodes.

On VA examination in May 2010, it was noted that the Veteran was on oral medication and a restricted diet to treat his diabetes. He was found to have peripheral neuropathy, related to his diabetes, in his upper and lower extremities. 

On VA psychology examination in May 2010, the Veteran reported that he continued in mental health counseling. He reported that presently he had episodes of depressed mood and of anger. He related sleep problems and daytime fatigue. He reported that he interacted with his wife and with a friend with whom he played golf. The examiner found that at present the Veteran's anxiety symptoms minimally affected his quality of life, and were not severe enough to interfere with his occupational and social functioning.

In November 2010, Dr. T. wrote that the Veteran had peripheral neuropathy of his upper and lower extremities secondary to his diabetes. He stated that the neuropathy affected the Veteran's functional ability in any employment that involved prolonged standing and use of his hands. 

In November 2010, the Veteran wrote that neuropathy in his lower extremities was manifested by numbness in his feet with prolonged weightbearing, which made prolonged standing or walking difficult. He indicated that his feet also had tingling and extreme coldness. He stated that neuropathy in his upper extremities was manifested by coldness and numbness in his hands, which caused difficulty holding or lifting things. He reported that his anxiety disorder was manifested by quickness to anger, and by stress with being around people, especially in groups. He stated that he had difficulty working with others, and that his explosive behavior made others afraid to work with him. He asserted that in 1999 his anxiety disorder and the resulting behavior contributed to his being asked to take early retirement. 

In January 2012, the Veteran wrote that he had frequent fluid consumption and very frequent urination due to his diabetes, numbness in his hands due to diabetic neuropathy, and limited capacity for standing due to neuropathy in his lower extremities. He stated that all of these effects interfered with his capacity for employment. He stated that his anxiety disorder interfered with his capacity for employment in that his sleep disturbance caused frequent fatigue, his irritability, aggressiveness, and explosive temper caused problems getting along with people, and his nervousness caused episodes of rapid heartbeat and excessive sweating. He also contended that his diabetes contributed to his immune system disorder (myasthenia gravis), which in turn reduced his capacity for physical and mental tasks. He contended that he was unemployable. 

On VA examination in February 2012, the examiner expressed the opinion that the Veteran's diabetes, peripheral neuropathy, and ED would not significantly impact sedentary or nonsedentary employment. The examiner explained that his diabetes had not produced hypoglycemic reactions and so did not impact employability, that his ED did not affect employment, and that there was no record that his peripheral neuropathy had affected his capacity for sedentary or nonsedentary tasks. The examiner concluded that those disabilities were not likely to impact his ability to obtain and maintain substantially gainful full time employment.

On VA examination in November 2012, the examiner expressed the opinion that the Veteran's anxiety disorder did not have any significant negative impact on his ability to obtain and maintain substantially gainful employment. The examiner found that the Veteran appeared capable of interacting appropriately with others, and noted the Veteran's reports of participating in activities with others.

Records of treatment of the Veteran by Dr. T. in 2013 reflect ongoing diabetes. In April 2013, Dr. T. wrote that the Veteran's diabetic neuropathy affected his activities of daily living and made his functional capacity very limited.

In January 2014, the Veteran wrote that he had coldness, tingling, and reduced sensation in his feet. He stated that as a result he had difficulty standing or walking for more than 10 to 15 minutes. He reported decreased strength and sensation in his arms and hands, with difficulty gripping objects. 

On VA diabetes examination in January 2014, the Veteran reported ongoing treatment, including oral medication, for diabetes. He stated that he had numbness in his feet and difficulty standing or walking for more than ten to fifteen minutes. He reported decreased grip strength in both hands. The examiner found evidence of diminished sensation and strength in the extremities.

On VA mental disorders examination in January 2014, the Veteran reported ongoing anxiety and sleep disturbance. He related irritability, and episodes of frustration, panic, and anger. The examiner found that his anxiety disorder was not severe enough to require continuous medication or to interfere with his occupational and social functioning.

In March 2014, Dr. T. wrote that neuropathy made the Veteran unable to stand or walk longer than 15 minutes, and caused decreased strength and weak grip in his hands. Dr. T. expressed the opinion that the Veteran's medical conditions made him unemployable in any occupation.

In May 2014, private neurologist Z. L., M.D., wrote that he saw the Veteran for neuropathy. Dr. L. noted the Veteran's reports of discomfort in his hands and feet that affected his ability to function on a daily basis. 

In May 2014, the Veteran's wife wrote that he reported increasing coldness and numbness in his hands and feet. She stated that he was limited in standing and no longer had the strength to lift heavy objects.

In May 2016, Dr. T. wrote that neuropathy in the Veteran's feet and hands limited his capacity for standing and for gripping objects. He again expressed the opinion that the Veteran's medical conditions made him unemployable in any occupation.

In May 2016, a Vet Center social worker wrote that the Veteran continued in mental health counseling. The counselor noted that the Veteran had anxiety, depression, social isolation, trust issues, aggressiveness, emotional numbing, insomnia, nightmares, flashbacks, hypervigilance, and heightened startle response.

In May 2016, the Veteran's wife wrote that his capacity for standing and for lifting objects continued to decline.

In a VA mental disorders examination in August 2016, the Veteran indicated that he was not on any psychiatric medication. He reported feeling anxious related to his service experiences and physical problems. He stated that he slept well. He denied manic or psychotic symptoms. The examiner observed that the Veteran had an anxious mood. The examiner found that the Veteran was oriented, had appropriate behavior and intact memory and judgment, and showed no signs of delusions. The examiner expressed the opinion that the Veteran's anxiety disorder symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

In an August 2016 VA diabetes examination, the examiner noted that the Veteran's diabetes was managed by restricted diet and oral medication. The Veteran reported that he continued to have tingling, numbness, and intermittent pain in his hands and feet. He stated that he worried about dropping objects, and that he had limited endurance for standing or walking. Testing showed decreased sensation in his hands and feet, and decreased position sense in his feet. The examiner expressed the opinion that the Veteran's diabetes and neuropathy were likely to impact his ability to obtain and maintain substantially gainful employment.

The SSA disability decision and information in the Veteran's medical records indicate that his myasthenia gravis and knee disabilities, which are not service-connected, led or at least contributed very significantly to his discontinuation of employment by the mid 2000s. That history adds to the challenge of determining whether his disorders that are service-connected (anxiety disorder, diabetes, peripheral neuropathy, and ED) produce enough impairment to make him unemployable.

The Veteran's treating physician Dr. T. has repeatedly opined that neuropathy in his extremities limits his physical capacity and makes him unemployable. A 2012 VA examiner opined against neuropathy affecting the Veteran's physical capacities, finding no record of such, but did not address Dr. T.'s finding of such limitation. A 2016 VA examiner found likely impact of the diabetes and neuropathy on physical capacity and capacity for substantially gainful employment. The clinical opinion that the Veteran's diabetes and neuropathy significantly interferes with his employment capacity is at least as convincing as the opinion against such effect.

In Vet Center counseling the Veteran reported anxiety-related irritability, anger, and difficulty trusting and getting along with others. He has repeatedly asserted that such issues caused difficulty while he was employed, and that since retirement they continue to reduce his capacity for employment. His wife has corroborated his short temper. VA clinicians who examined him after he stopped working have not observed behavior that they thought would interfere with his occupational functioning. There is sufficiently convincing evidence that his anxiety disorder manifested while he was employed. The evidence leaves uncertainty, however, as to the effect of his anxiety disorder on his potential to hold employment.

As noted above, the Veteran's non-service-connected disabilities appear to have led to his retirement. However, his diabetes and neuropathy limit his physical capacities, and his anxiety disorder interferes with his interpersonal capacity. There is at least equivocal evidence that the combined effects of his service-connected disabilities are sufficient to make him unable to secure or follow a substantially gainful occupation. Resolving reasonable doubt in his favor, the Board grants a TDIU.



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


